Citation Nr: 0433920	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  97-13 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a left shin scar.

4.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 and later rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO).  

In a July 2000 decision, the Board determined the veteran had 
presented a well-grounded claim for service connection for 
scar of the right wrist.  The Board remanded this issue along 
with those listed on the title page to the RO for further 
evidentiary development.  Additionally, the Board indicated 
the veteran had noted his disagreement with the initial 
evaluations assigned for his traumatic arthritis of the right 
knee and residuals of frostbite of the legs and that issuance 
of a statement of the case (SOC) relative to these issues was 
necessary.  The record discloses these issues were the 
subject of a SOC issued in June 2003.  The veteran, however, 
did not perfect an appeal of these issues with the filing of 
a substantive appeal.  Consequently, these issues are not in 
appellate status.

Further review of the record discloses that the veteran, in 
his November 2001 correspondence, appears to raise a claim 
for service connection for bruxism secondary to post-
traumatic stress disorder.  This claim has not been developed 
for appellate consideration and is referred to the RO for any 
appropriate action.




REMAND

A preliminary review of the record discloses that this case 
must be remanded to the RO to address procedural matters.

With respect to the issues on appeal, the Board notes the 
veteran has not received adequate notice as required by the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002).  The VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Finally, VA is to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. 38 C.F.R. § 
3.159(b).  

Additionally, the Board notes that in conjunction with its 
July 2000 review, the issue of entitlement to service 
connection for a scar of the right wrist was remanded for VA 
examination and opinion.  The record discloses that VA 
examination was conducted and medical opinion obtained 
concerning the right wrist scar.  Service connection was 
granted by rating decision in June 2003, and the issue is no 
longer on appeal. 

Finally, the Board notes that the veteran has reported a 
history of VA treatment for his psychiatric disability from 
1993 through 2002.  It does not appear that these records 
have been associated with the claims file.  It is the opinion 
of the Board that another attempt should be made to obtain 
these records. 

In view of the foregoing, the Board must remand this case to 
ensure that the veteran is afforded all due process of law 
considerations.  While the Board regrets the further delay 
that remand of this case will cause, it recognizes that due 
process 



considerations require such action.  Accordingly, this matter 
is REMANDED to the RO via the Appeals Management Center in 
Washington, D.C. for the following: 

1.  The RO must send the veteran a VCAA 
letter with respect to the back, headaches, 
and left shin scar issues.

2.  The RO is requested to obtain any copies 
of treatment records pertaining to outpatient 
psychiatric treatment the veteran received at 
the Albany VA Medical Center covering the 
period from 1993 to 2002. 

3.  Following any additional development 
deemed appropriate by the RO, the RO should 
re-adjudicate, on the merits, the issues on 
appeal as listed on the title page.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case and be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration. The Board intimates no opinion as to 
the ultimate outcome of this appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



